DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of claim 1 filed on August 2, 2022 has been entered and considered by examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (U.S. Patent Pub. No. 2017/0141177; already of record) in view of Shin et al (U.S. Patent Pub. No. 2020/0184900; already of record).

Regarding claim 1, Kim discloses a display device (100), comprising: 
a display panel (110) in which a plurality of sub-pixels (PX) are repeatedly disposed in a matrix form, (fig. 1, [0058]); 
a data driver (120) configured to supply a data voltage to the plurality of sub-pixels (PX) via a plurality of data lines (OL1 to OLm), (fig. 1, [0060-0061]); and 
a gate driver (140) configured to supply a scan signal to the plurality of sub-pixels (PX) via a plurality of scan lines (SL1-SLn), (fig. 1, [0064]), 
wherein the plurality of sub-pixels (PX) includes first sub-pixels (red pixels R), second sub-pixels (blue pixels B), and third sub-pixels (green pixels G) having different colors from each other, (fig. 3, [0084]), 
wherein the first sub-pixels (R) and the second sub-pixels (B) are alternately disposed on odd-numbered columns (i.e. columns 1 and 3), 
wherein the third sub-pixels (G) are disposed on even-numbered columns (i.e. columns 2 and 4), (fig. 3, [0086]), 
each of the plurality of data lines (OL1-OLm) branches into a plurality of sub-data lines (DL11 to DL2m) through a multiplexor (MUX) (130), (fig. 1, [0060]), 
the plurality of sub-data lines (DL11 to DL2m) are disposed on both sides (i.e. left and right sides) of the plurality of sub-pixels (PX) disposed on a column, (fig. 3, [0084-0085]), 
any one third sub-pixel (pixel G of column 1) of the plurality of third sub-pixels disposed on a row (i.e. row 1) is connected to a sub-data line (DL1) from the plurality of sub-data lines, the sub-data line disposed on one side (left side) of the third sub-pixel (G), and 
another third sub-pixel (pixel G of column 4) adjacent to any one third sub-pixel among the plurality of third sub-pixels disposed on the row (row 1) is connected to another sub-data line (DL1) from the plurality of sub-data line, the other sub-data line disposed on another side (right side) of the another third sub-pixel (pixel G of column 4), (fig. 3, [0086-0087]), 
wherein the multiplexor (130) includes a plurality of switching elements (SW1-SW4), each of the plurality of switching elements connects each of the plurality of data lines (OL1-OL8) to any one of the plurality of sub-data lines (DL11-DL2m) branching from each of the plurality of data lines depending on a first, second third and fourth enable signals (CLA_ODD, CLB_ODD, CLA_EVEN and CLB_EVEN), (fig. 3, [0088-0089]).

However, Kim does not mention the multiplexor includes a plurality of switching element depending on a first enable signal and a second enable signal.
In a similar field of endeavor, Shin teaches:
wherein the multiplexor (DMk – DMk+1) includes a plurality of switching elements (SWka-SWk+1b), each of the plurality of switching elements connects each of the plurality of data lines (Ok – Ok+1) to any one of the plurality of sub-data lines (Dka – Dk+1b) branching from each of the plurality of data lines depending on a first enable signal (Cd1) and a second enable signal (Cd2), (fig. 2a, [0085 and 0089]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Kim, by specifically providing the multiplexor depends on the first and second enable signal, as taught by Shin, for the purpose of reducing the amount of enable signal.  

Allowable Subject Matter
Claims 2-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In view of amendment, the reference of Shin has been added for new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/Primary Examiner, Art Unit 2691